AFFIRMED and Opinion Filed September 3, 2021




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00361-CV

      IN THE INTEREST OF S.E.F. AND M.C.F., MINOR CHILDREN


                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-14-23763

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                          Opinion by Chief Justice Burns
       Father appeals the termination of his parental rights to his children, S.E.F. and

M.C.F. In a single issue, Father argues the evidence failed to show, by clear and

convincing evidence, that he failed to support the children for twelve consecutive

months. We affirm the trial court’s judgment.

       In July 2019, Mother filed her original petition for involuntary termination of

Father’s parental rights. The petition alleged Father failed to support the children in

accordance with his ability during a period of one year ending within six months of

the date of the filing of the petition.
      In September 2020, Father filed a motion to dismiss Mother’s petition. Father

argued there had never been a one-year period in which Father went without paying

at least one child support payment. Specifically, Father identified the relevant

twelve-month period as July 1, 2018 to July 1, 2019, and claimed he made payments

of $1000 on April 15, 2019, $2102 on May 3, 2019, and $601 on June 19, 2019.

      At a hearing in January 2021, Mother testified that Father was required to pay

$701 each month in child support, medical, and retroactive child support. Mother

testified that, between March 1, 2018 and February 28, 2019, Father made only a

single payment of $701 on May 25, 2018. Mother’s testimony was supported by the

child support disbursement unit payment record from the office of the attorney

general showing the single payment. Father’s counsel argued that Mother could not

show a period of twelve consecutive months in which Father failed to make a

payment. Mother’s counsel responded that Father had to pay in accordance with his

ability, and the evidence would show Father had the ability to pay more than a single

payment within the relevant timeframe.

      Father testified that he made a single payment of $701 in the twelve-month

period from March 1, 2018 to February 28, 2019. In response to questioning about

his bank statements, Father conceded that he deposited $34,902.68 in the bank

during the relevant twelve-month period. However, Father testified that amount was

“business income without any expenses or anything,” and he had a business partner,

so all the money was not his. On cross examination, Father confirmed his 2018 tax

                                         –2–
return showed his adjusted gross income was $18,145. Father’s tax return also

showed his gross income was $51,621 and reflected “car and truck expenses” of

$28,978.

      In April 2021, the trial court signed an order terminating Father’s parental

rights. In the order, the trial court found by clear and convincing evidence that Father

failed to support the children in accordance with his ability during a period of one

year ending within six months of the date of the filing of Mother’s petition. This

appeal followed.

      In a single issue, Father complains that the evidence is legally and factually

insufficient to support the termination of his parental rights. Father argues, as he did

at trial, that Mother “failed to show, by clear and convincing evidence, that Father

failed to support the children for 12 consecutive months as required by” section

161.001(b)(1)(F) of the family code.

      Because the fundamental liberty interest of a parent in the care, custody, and

control of his child is one of constitutional dimensions, involuntary parental

termination must be strictly scrutinized. Troxel v. Granville, 530 U.S. 57, 65–66

(2000); In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014). In parental termination

cases, due process requires the petitioner to justify termination by clear and

convincing evidence. TEX. FAM. CODE ANN. § 161.001(b); see In re E.N.C., 384

S.W.3d 796, 802 (Tex. 2012) (citing Santosky v. Kramer, 455 U.S. 745, 753–54

(1982)). “Clear and convincing evidence” is that “measure or degree of proof that

                                          –3–
will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” In re N.G., 577 S.W.3d 230, 235 (Tex.

2019) (per curiam) (quoting TEX. FAM. CODE ANN. § 101.007); In re N.T., 474

S.W.3d 465, 475 (Tex. App.—Dallas 2015, no pet.).

      On appeal, we apply a standard of review that reflects the elevated burden at

trial. In re A.B., 437 S.W.3d 498, 502 (Tex. 2014); In re A.T., 406 S.W.3d 365, 370

(Tex. App.—Dallas 2013, pet. denied). “As a matter of logic, a finding that must be

based on clear and convincing evidence cannot be viewed on appeal the same as one

that may be sustained on a mere preponderance.” In re A.C., 560 S.W.3d 624, 630

(Tex. 2018) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). Under both legal

and factual sufficiency standards, we (i) consider all the evidence, (ii) defer to the

factfinder's credibility determinations, and (iii) determine whether the factfinder

could reasonably form a firm belief or conviction that the grounds for termination

were proven. In re N.T., 474 S.W.3d at 475; In re J.F.C., 96 S.W.3d 256, 265–66

(Tex. 2002). “The distinction between legal and factual sufficiency lies in the extent

to which disputed evidence contrary to a finding may be considered.” In re A.C.,

560 S.W.3d at 630–31.

      In conducting a legal-sufficiency review of an order terminating parental

rights, the reviewing court cannot ignore undisputed evidence contrary to the

finding, but must otherwise assume the factfinder resolved disputed facts in favor of

the finding. Id. at 630–31. We “consider all the evidence, not just that which favors

                                          –4–
the verdict,” and we assume the fact-finder resolved disputed facts in favor of its

finding if a reasonable fact-finder could do so. In re N.T., 474 S.W.3d at 475. We

disregard all evidence that a reasonable fact-finder could have disbelieved or found

to have been incredible. Id.

      When reviewing the factual sufficiency of the evidence supporting a

termination finding, an appellate court asks whether, in light of the entire record, the

evidence is such that a fact-finder could reasonably form a firm conviction about the

truth of the State’s allegations against the parent. In re N.T., 474 S.W.3d at 475; In

re J.D.B., 435 S.W.3d 452, 463 (Tex. App.—Dallas 2014, no pet.). Further, the

appellate court must consider whether the disputed evidence is such that a reasonable

fact-finder could not have reconciled that disputed evidence in favor of its finding.

In re N.T., 474 S.W.3d at 475. If the disputed evidence is so significant that a fact-

finder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient. Id. “And in making this determination, the

reviewing court must undertake ‘an exacting review of the entire record with a

healthy regard for the constitutional interests at stake.’” In re A.B., 437 S.W.3d at

503 (quoting In re C.H., 89 S.W.3d at 26).

      “Texas Family Code section 161.001(b) allows for involuntary termination of

parental rights if clear and convincing evidence supports that a parent engaged in

one or more of the twenty-one enumerated grounds for termination and that

termination is in the best interest of the child.” In re N.G., 577 S.W.3d at 232. Here,

                                          –5–
the trial court terminated Father’s rights under section 161.001(b)(1)(F) of the family

code, finding by clear and convincing evidence that Father failed to support the

children in accordance with his ability during a period of one year. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(F).

      Father argues it is “undisputed that [he] made a payment for the support of the

children, which met his full obligation, within the consecutive 12-month period in

question.” In making this argument, Father omits the language permitting the trial

court to order termination of his parental rights upon a finding by clear and

convincing evidence that Father failed to support the children “in accordance with

[his] ability” during a period of one year ending within six months of the date of the

filing of the petition. See TEX. FAM. CODE ANN. § 161.001(b)(1)(F) (emphasis

added). Even where there is no consecutive twelve-month period in which a parent

entirely fails to make child support payments, parental rights may be terminated if

the parent makes partial payment but fails to make payments in accordance with his

ability to pay. Hellman v. Kincy, 632 S.W.2d 216, 218 (Tex. App.—Ft. Worth 1982,

no writ) (applying former statutory provision).

      Relying on Hellman, Father argues the failure to pay for twelve consecutive

months requires an analysis separate from the issue of his ability to pay. Father

argues one sentence in Hellman states that “the requisite period of time was satisfied

in which the additional arrearage payment was not made” and a separate sentence

states the court’s further determination that sufficient evidence in the record showed

                                         –6–
Father had the ability to make payments but such payments were not made. See

Hellman, 632 S.W.2d at 218. Apparently relying on the opinion’s use of two

sentences in this context, Father argues “[h]aving the ability to pay, and whether or

not payments are made are two separate, very important findings that need to be

made independently in order to terminate a parent’s parental rights” under section

161.001(b)(1)(F).

      Again, Father’s argument ignores critical language in the authority he is

citing. In Hellman, the court first determined that, “even though there [was] no

consecutive twelve month period when Hellman failed to pay the $140.00 payments

as ordered,” the requisite period of time was satisfied in which additional payment

was not made. See Hellman, 632 S.W.2d at 218. The court then determined that

Father had the ability to make additional payments but did not make them. See id.

Thus, in Hellman, the court merely expressed its determination that Father failed to

pay in accordance with his ability using two sentences: (1) there was no consecutive

twelve-month payment in which Father failed to pay, but additional payments were

not made and (2) the evidence showed Father had the ability to make such additional

payments but failed to make them. See id. Contrary to Father’s argument in this

case, Hellman supports the trial court’s determination that termination was permitted

under section 161.001(b)(1)(F). Here, (1) there was no consecutive twelve-month

period in which Father failed to pay, but he made no payments in addition to the

single payment of $701 and (2) Mother presented evidence in the form of Father’s

                                        –7–
bank statements and tax returns that showed father had the ability to make additional

payments.1 See id. We decline to adopt Father’s reading of Hellman and section

161.001(b)(1)(F) that would prevent application of that section when a parent makes

a minimal payment during a twelve-month period though not a payment in

accordance with the parent’s ability to pay.                    See id.       Under the facts and

circumstances of this case, we conclude the evidence is legally and factually

sufficient to establish by clear and convincing evidence that Father failed to pay

child support in accordance with his ability to pay for a consecutive period of twelve

months. See In re A.C., 560 S.W.3d at 630–31; In re N.T., 474 S.W.3d at 475.

Accordingly, the trial court did not err in terminating Father’s parental rights under

section 161.001(b)(1)(F). See TEX. FAM. CODE ANN. § 161.001(b)(1)(F). We

overrule Father’s single issue.

        We affirm the trial court’s judgment.




                                                      /Robert D. Burns, III/
                                                      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE

210361F.P05




    1
      Because Father does not acknowledge or address the issue of his ability to pay, he cites no evidence
that a single payment of $701 within the twelve-month period at issue was an amount in accordance with
his ability to pay child support.
                                                  –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF S.E.F. AND                  On Appeal from the 303rd Judicial
M.C.F., MINOR CHILDREN                         District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-14-23763.
No. 05-21-00361-CV                             Opinion delivered by Chief Justice
                                               Burns. Justices Molberg and
                                               Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered September 3, 2021.




                                         –9–